 

EXHIBIT 10.1

 

LISMORE CAPITAL LLC

14185 Dallas Parkway, Suite 1100

Dallas, Texas 75254

 

March 20, 2020

 

Deric Eubanks

Chief Financial Officer

Ashford Hospitality Trust, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

 

RE:     Ashford Trust Loan Modifications/Forbearance

 

Dear Deric:

 

This agreement (this “Agreement”) sets forth the understanding and agreement
between Lismore Capital LLC (“Lismore”) and Ashford Hospitality Trust, Inc. and
its affiliates (collectively, “Trust”):

 

1)Trust hereby grants Lismore the exclusive right and authority during the
Agreement Term (as defined herein) to negotiate the refinancing, modification or
forbearance of the existing mortgage debt on Trust’s hotels listed on Schedule A
hereto (the “Financing”). For the purposes of this Agreement, Financing shall
include, without limitation, senior or subordinate loan financing, provided in
any single transaction or a combination of transactions, including, mortgage
loan financing, mezzanine loan financing, or subordinate loan financing
encumbering the applicable hotel or unsecured loan financing.

 

2)This Agreement shall commence on the date hereof and shall end on the date
that is twelve (12) months following the date hereof, or upon it being
terminated by Trust on not less than thirty (30) days written notice (the
“Agreement Term”).

 

3)Lismore shall solicit proposals for the Financing (the "Financing Proposals"),
which Financing Proposals shall set forth, in writing, the terms and conditions
for the potential Financing. Trust retains absolute discretion to reject any
Financing Proposal for any reason whatsoever, in which event it will not be
liable for any Advisory Fee (as defined herein), or other compensation to
Lismore on account of any such rejected Financing Proposal. Lismore shall keep
Trust periodically informed as to the status of discussions concerning any
Financing by regular report.

 

4)Trust shall promptly provide all necessary information and documentation
reasonably requested by Lismore for the purpose of securing the Financing.

 

5)Lismore is acting as an independent contractor pursuant to this Agreement, is
not acting as an agent of Trust or in a fiduciary capacity with respect to
Trust, and is not assuming any duties or obligations other than those expressly
set forth in this Agreement.

 

6)Lismore shall be paid an advisory fee (the “Advisory Fee”) of up to 50 basis
points (0.50%) of the aggregate amount of such Financing, calculated and payable
as follows:

 

(i)12.5 basis points (0.125%) of the aggregate amount of potential Financings
upon execution of this Agreement;

 

1

 

 

  (ii) 12.5 basis points (0.125%) payable in six equal installments beginning
April 20, 2020 and ending on September 20, 2020; provided, however, in the event
Trust does not complete, for any reason, Financings during the term of this
Agreement equal to or greater than $4,114,740,601, then Trust shall offset,
against any fees owed by Trust or its affiliates pursuant to the Advisory
Agreement (as defined below), a portion of the fee paid by Trust to Lismore
pursuant to this paragraph 6(ii) equal to the product of (x) the amount of
Financings completed during the term of this Agreement minus $4,114,740,601
multiplied by (y) 0.125; and

 

  (iii) 25 basis points (0.25%) payable upon the acceptance by the applicable
lender of any Financing.

 

“Advisory Agreement” means that certain Amended and Restated Advisory Agreement,
effective as of June 10, 2015, by and among Ashford Hospitality Trust, Inc.,
Ashford Hospitality Limited Partnership, Ashford TRS Corporation, Ashford Inc.
and Ashford Hospitality Advisors LLC, as amended.

 

7)Trust agrees to reimburse Lismore within 15 days of billing and providing
copies of receipts and invoices for all reasonable third-party out-of-pocket
expenses incurred by Lismore in the performance of its duties under this
Agreement including, without limitation, travel, meals, lodging, market
research, graphic design, printing and mailing costs. In no event shall
reimbursable expenses exceed $10,000 without first receiving Trust’s written
consent.

 

8)Trust shall (i) refer to Lismore all inquiries regarding a possible Financing
from all parties, (ii) furnish to Lismore the names of all parties with which
Trust has had discussions or contacts concerning a possible Financing, such
persons and parties to then be eligible to be included on the Prospects List (as
defined below), and (iii) not initiate or engage in any discussions concerning a
possible Financing without the participation of Lismore. Trust shall provide
Lismore and any parties potentially interested in providing Financing with all
appropriate available information and material concerning the applicable
hotel(s).

 

9)Within fifteen (15) days after the expiration of the Agreement Term, Lismore
shall furnish to Trust a list setting forth the names of all parties with which
it has discussed a Financing (the “Prospects List”). In the event that Trust
accepts a Financing for a hotel or hotels from any party on the Prospects List
within three (3) months following the expiration of the Agreement Term (the
“Tail Period”), an Advisory Fee pursuant to paragraph 6 above shall be due and
payable to Lismore as if the Agreement Term had not expired. Further, if good
faith discussions with any prospective capital provider on the Prospects List
are ongoing at the expiration of the Tail Period and such discussions result in
the closing of a Financing, then Lismore shall earn an Advisory Fee.

 

10)Should Lismore deem it necessary or advisable or should local laws require,
Lismore shall have the right to procure the cooperation of a licensed real
estate broker and/or mortgage broker to assist Lismore in representing Trust.
Trust shall not pay any costs related to such co-brokerage arrangement, if any.

 

11)This Agreement comprises the complete and exclusive statement of agreement
between us, superseding all proposals, oral or written, and all other
communications between us. Any future amendments or modifications to the
Agreement shall only be made in writing and executed by both parties. If any
provision of this Agreement is determined to be unenforceable, all other
provisions shall remain in force.

 

12)This Agreement, and the validity, performance and/or enforcement hereof,
whether in contract or tort, shall be exclusively governed by the laws of the
State of Texas.

 



2

 

 

13)Trust represents and warrants that it has the power and authority to bind all
parties defined as “Trust” hereunder and that such parties are so bound by the
signature on behalf of Trust affixed hereto. There is no other person or entity
whose consent is required in connection with the performance of Trust’s
obligations hereunder or to the contemplated transaction.

 

14)All notices hereunder shall be in writing to the addresses of the parties set
forth herein, and shall be deemed given if delivered by fax or email with a copy
regular or express mail.

 

If this is in accordance with your understanding, kindly confirm your acceptance
of this Agreement by executing below.

 

Very truly yours,

 

Lismore Capital LLC         By: /s/ Rob Hays   Name: Rob Hays   Its: Chief
Strategy Officer         Ashford Hospitality Trust, Inc.         By: /s/ Deric
Eubanks   Name: Deric Eubanks   Its: Chief Financial Officer  

 

3

 

 

Schedule A

 



Loan  Amount  JPM 8-Pack  $395,000,000  JPM - Embassy Suites New York 
$145,000,000  Aareal - Hilton Alexandria  $73,450,000  KEYS Pool A 
$180,720,000  KEYS Pool B  $174,400,000  KEYS Pool C  $221,040,000  KEYS Pool D 
$262,640,000  KEYS Pool E  $160,000,000  KEYS Pool F  $215,120,000  BAML -
Highland Portfolio  $907,030,000  Aareal - Le Pavillon  $37,000,000  MS -
Rockbridge 8 Pack  $144,000,000  MS - Rockbridge Sheraton Ann Arbor 
$35,200,000  Prudential - Boston Back Bay  $97,000,000  MS - 17 Pack 
$419,000,000  Southside Bank - Ashton  $8,881,338  JPM - La Posada  $25,000,000 
BAML - Nashville/Princeton  $240,000,000  BAML - Atlanta Indigo  $16,100,000 
GACC - Crystal Gateway  $91,388,151  KeyBank - CY Manchester  $5,339,460 
Deutsche Bank - RI Jacksonville  $9,850,204  Deutsche Bank - RI Manchester 
$5,736,832  BAML Pool 3  $50,194,690  BAML Pool 5  $19,405,870  MS-20 Pool C1 
$56,108,704  MS-20 Pool C-1 Mezz  $8,015,529  MS-20 Pool C2  $11,828,463  MS-20
Pool C3  $23,650,461  Deutsche Bank - W Minneapolis - Foshay  $51,761,391  US
Bank - Hilton Santa Cruz Scotts Valley  $24,879,505 

 



4

 